UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Wo ee eee x
UNITED STATES OF AMERICA ;
10-cr-778 (JSR)
-y-
ORDER
ANTONIO ROMAN,
Defendant.
oo en ee eee x

JED S. RAKOFF, U.S.D.d.

Defendant Antonio Roman applied to terminate supervised
release after the expiration of one year pursuant to 18 U.S.C.
§ 3583(e). Neither the Government nor the U.S. Probation Office
objects. After reviewing all the factors set forth in 18 U.S.C.
§ 3553(a) and satisfied that the termination is warranted by Mr.
Roman’s conduct and the interest of justice, the Court grants Mr.

Roman’s application.

 

 

 

Dated: New York, NY ere A
July “#, 2021 JEQ/S. RAKOF

 

 
